              Case 1:19-cv-10023-KPF Document 136 Filed 06/19/20 Page 1 of 1
Christopher J. Clark                                                53rd at Third
Direct Dial: 212.906.1200                                           885 Third Avenue
chris.clark@lw.com                                                  New York, New York 10022-4834
                                                                    Tel: +1.212.906.1200 Fax: +1.212.751.4864
                                                                    www.lw.com

                                                                    FIRM / AFFILIATE OFFICES
                                                                    Beijing         Moscow
                                                                    Boston          Munich
                                                                    Brussels        New York
                                                                    Century City    Orange County
June 19, 2020                                                       Chicago         Paris
                                                                    Dubai           Riyadh
                                                                    Düsseldorf      San Diego
                                                                    Frankfurt       San Francisco
Via ECF and Email                                                   Hamburg         Seoul
                                                                    Hong Kong       Shanghai
The Honorable Katherine Polk Failla                                 Houston         Silicon Valley

Thurgood Marshall United States Courthouse                          London          Singapore
                                                                    Los Angeles     Tokyo
40 Foley Square                                                     Madrid          Washington, D.C.
New York, New York 10007                                            Milan




                       Petróleos de Venezuela, S.A., et al. v. MUFG Union Bank and Glas Americas
                       LLC, 1:19-cv-10023

Dear Judge Failla:

        Defendants and Counterclaim Plaintiffs in the above-captioned matter write to request
leave to submit a Corrected Local Rule 56.1 Statement of Undisputed Material Facts in Support
of Defendants and Counterclaim Plaintiffs’ Motion for Summary Judgment, correcting certain
citations and one typographical error in the version filed on June 10, 2020, as well as certain
corrected excerpts of exhibits attached to the Declaration of Christopher J. Clark filed on June
10, 2020. These corrected excerpts contain additional pages unintentionally omitted from the
documents filed on June 10, 2020. Plaintiffs and Counterclaim Defendants have consented to
this request.

       With the Court’s leave, we are prepared to file a Corrected Local Rule 56.1 Statement,
both under seal and on the public docket (in redacted form), and a Supplemental Declaration of
Christopher J. Clark with the corrected excerpts of exhibits attached thereto. For the Court’s
reference and consideration, we attach full and changed-pages-only redline comparisons of the
confidential Corrected Local Rule 56.1 Statement showing the changes to the version filed on
June 10, 2020 in the courtesy copy of this letter sent by email pursuant to Your Honor’s
Individual Practice 2.B.

                                                          Respectfully,

                                                          /s/ Christopher J. Clark
                                                          Christopher J. Clark
                                                          of LATHAM & WATKINS LLP


cc: All counsel of record (via ECF and email)
